Citation Nr: 0303692	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	State of Colorado, Colorado 
Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had a period of active duty for training from 
August 1965 to February 1966 and active service from 
September 1966 to July 1968.  He died in July 1998.  His 
surviving spouse is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999 from 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied entitlement to 
service connection for the cause of the veteran's death.  

The case was remanded in March 2001 for review under the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), further 
development and readjudication. 

Most recently in November 2002 the RO affirmed the 
determination previously entered.   

The claim has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  As shown on the death certificate, the veteran died in 
July 1998 of Hyposplenic Shock due to Splenic Rupture.  A 
significant condition contributing to death but not related 
to cause was "B.A. 0.130%".

2.  Medical records from the veteran's final hospitalization 
show the cause of death was hemorrhagic shock.  

3.  At the time of the veteran's death, approximately 30 
years after service, he was service connected for bilateral 
defective hearing evaluated as zero percent disabling from 
March 1982.  

4.  The competent and probative evidence of record does not 
show that a disability related to active service was the 
principal or contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In September 1998 the appellant submitted a claim seeking 
benefits as the widow of the veteran, now deceased.  She 
claimed that the cause of death was due to the veteran's 
service in Viet Nam because of his post-traumatic stress 
disorder (PTSD).  With her claim she submitted the veteran's 
certificate of death.  

Service medical records are negative for complaints, findings 
or diagnosis of PTSD or a spleen disorder.

During his lifetime the veteran sought service connection for 
PTSD; however, the RO denied service connection for PTSD in a 
June 1994 rating decision.

The death certificate shows that the veteran died in July 
1998 at the Denver Health Medical Center.  The manner of 
death was an accident injuring the veteran when he fell out 
of a tree and broke his femur and ruptured his spleen.  The 
injury occurred behind a bar.  The immediate cause of death 
was Hyposplenic Shock due to or as a consequence of Splenic 
Rupture.  A significant condition that contributed to death 
but was not related to the cause was "B.A. 0.130%".  An 
autopsy was not performed.  

In December 1998 the RO contacted the appellant for 
clarification on the claim.  She stated that the veteran 
suffered from PTSD, had a flashback while in a bar, ran out 
and climbed a tree.  She stated that there was a large amount 
of evidence and the RO told her to submit as much as possible 
to substantiate her claim.  She indicated that she would get 
the evidence.  

She submitted a notice of disagreement in February 1999 again 
stating that the veteran's death was due to PTSD.  By March 
1999, the appellant had not submitted any evidence and the RO 
issued a statement of the case.  

In January 2002 the appellant stated that there were several 
witnesses who saw the veteran go into a flashback and run 
from the bar.  She provided the name and phone number of the 
bar.  She also stated that a paramedic had given her the name 
of an individual who witnessed what happened to the veteran.  
She further stated that physicians at Denver Health told her 
that the veteran had a flashback and fell from a tree.  

The RO requested inpatient/outpatient treatment records from 
the Denver VA Medical Center for the period from July 1968 to 
July 1998 to include a check of the archives.  The cover 
sheet to the records secured noted that everything from 
retirement was sent.  

A March 1982 entry shows he denied alcohol abuse and a 
December 1991 entry shows that he had been drinking.  These 
records show treatment for unrelated disorders.  

In February 2002 the RO notified the appellant as to 
development undertaken by VA on her claim.  She was notified 
that the witnesses to the veteran's death should write a 
detailed lay statement as to what they observed to be 
submitted to the RO.  

Records from Denver Health Center show that the veteran was 
admitted the day before he died through the emergency 
department where he presented after a history of a fall of 
approximately 10 feet from a tree.  The clinical resume notes 
there was a question of whether or not the veteran had been 
drinking.  

After examination, treatment was initiated for a broken femur 
and damage to his spleen.  Due to his religious beliefs the 
veteran refused all blood transfusions.  During a 
spleenectomy the family was again consulted with regard to 
the lack of blood transfusions and they were very firm in 
their belief that the veteran did not wish to have any blood 
transfusions.  His family understood the high risk of 
mortality given the refusal of a blood transfusion.  

Treatment was provided within the limitations established by 
the family.  His base deficit was gradually corrected, 
however, he remained hypotensive and in hemorrhagic shock.  
He continued to decline and had a bradycardiac arrest.  
Attempts at resuscitation were unsuccessful.  The cause of 
death was hemorrhagic shock.  Contributing factors to the 
cause of death were the veteran's religion and refusing 
transfusion of all blood products.  

Records secured from the University of Colorado Medical 
Center show treatment for a skin disorder.  



Records secured from Kaiser Permanente show that in June 1996 
he sought treatment for chest pain and thought it might be 
due to his heavy drinking.  In November 1996 he reported that 
he had decreased the amount of alcohol consumed.  He was 
going to stop alcohol abuse but he refused offered help at 
that time.  

In December 1997 he wanted medication to stop alcohol abuse 
and was given the number for a chemical dependency program 
through Kaiser.  It was also recommended that he become 
involved in AA.  

An undated lay statement from the veteran's brother contained 
his observations regarding a change in the veteran's attitude 
and behavior after his return from Vietnam.  

A VA psychiatric consultant posthumously reviewed the 
veteran's claim folder to ascertain whether his death was 
caused by PTSD.  The VA examiner noted that apparently the 
veteran died falling from a tree and sustaining a wound to 
his spleen.  He had a blood alcohol level over 100 at that 
time.  

In a September 2002 report, the VA examiner opined that there 
was nothing in the veteran's clinical description that 
indicates that running or climbing a tree was part of PTSD.  
In spite of the January 2002 statement that there were 
witnesses who stated that the veteran was in a flashback and 
running from the bar, it seemed very difficult to link the 
veteran's death to PTSD.  The VA examiner further opined that 
the veteran's death was not causally linked to PTSD given the 
evidence reviewed at that time.  


Criteria

General Service Connection

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).

Service connection may be granted for any disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death. 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).  

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2002). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Id.

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary matter:  Duty to Assist and to Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified her of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  

Although the appellant's claim was initially denied as not 
well grounded, more recently the RO readjudicated the claim 
on the merits.

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  Further, she has obtained representation 
and his representative has prepared argument on her behalf.

In November 2001 the appellant was advised of the provisions 
of the VCAA, the evidence necessary to establish entitlement, 
what had been done on her claim and what information or 
evidence she needed to submit. 

By letters dated in February and August 2002 the appellant 
was advised of the evidence secured, of the evidence 
requested but not received, of evidence she could submit 
herself or to sufficiently identify evidence so that VA could 
obtain the evidence for her and to have the claimed witnesses 
submit lay statements.  She was also notified that a 
physician would be reviewing the veteran's claims file.  The 
RO has secured VA outpatient treatment records, private 
medical records, and obtained a VA medical opinion.  

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify her as to whether VA 
would obtain it.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In its November 2002 rating decision and supplemental 
statement of the case the RO specifically noted that it had 
considered the appellant's claim under the new law, the VCAA 
with full implementation thereof.


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Cause of death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2000).

At the time of his death the veteran was only service 
connected for bilateral hearing loss evaluated as 
noncompensable.  It is not contended nor does the evidence 
show that the cause of the veteran's death was related to his 
hearing loss.  Accordingly, service connection for the cause 
of the veteran's death on a secondary basis is not warranted.  
38 C.F.R. § 3.310(a); Allen, supra.

Service connection for the cause of his death may be 
established, however, by showing that the death was caused by 
a disability for which service connection could have been 
established.  The veteran during his lifetime had been 
diagnosed with PTSD.  The appellant contends that the 
veteran's death was caused by a flashback caused by PTSD that 
resulted from his having served in Vietnam.  


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.

As noted above, the veteran's certificate of death shows that 
he passed away in July 1998.  The immediate cause was 
hyposplenic shock due to splenic rupture.  The veteran had 
been injured due to a fall from a tree.  Thus, the current 
disability requirement has been satisfied.   See Carbino, 
Hickson, supra.

The appellant contends that the veteran suffered from PTSD 
due to service in Vietnam and during a flashback associated 
with PTSD he climbed a tree from which he fell and injured 
his spleen.  

Service medical records document no reference to a spleen 
disorder or to PTSD.  PTSD is not listed on the death 
certificate as a cause of death and the medical records 
pertaining to his final hospitalization make no reference to 
PTSD.  

Although the veteran had been diagnosed with PTSD, a medical 
opinion by a VA examiner after review of the claims file 
concluded that the veteran's death was not causally linked to 
PTSD based on the evidence reviewed.  




There is no medical evidence linking the cause of death to 
service.

The appellant's own opinions and statements asserting that 
the cause of the veteran's death is related to his military 
service are not competent evidence in this case.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In light of the above, the Board concludes that the cause of 
the veteran's death is not related to an injury or disease 
incurred in or aggravated by active service, and the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert, supra.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

